         Case 1:17-cv-01167-JEB Document 81 Filed 04/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC.,
                                                     Civil Action No. 1:17-cv-01167-JEB
        Plaintiff,
 v.
 FEDERAL BUREAU OF INVESTIGATION,

        Defendant.



      NOTICE OF FILING OF DECLARATION BY THE FEDERAL BUREAU OF
                            INVESTIGATION

       As represented by the Federal Bureau of Investigation (“FBI”) in its Notice in Response

to the Court’s Order of April 1, 2019 (ECF No. 79), attached please find a declaration explaining

why the remaining redactions to the In Camera, Ex Parte Declaration of the FBI (Oct. 13, 2017)

(ECF No. 79-2), continue to be necessary.

Dated: April 15, 2019                             Respectfully submitted,
                                                  HASHIM M. MOOPPAN
                                                  Deputy Assistant Attorney General

                                                  MARCIA BERMAN
                                                  Assistant Director, Civil Division

                                                  /s/Carol Federighi
                                                  CAROL FEDERIGHI
                                                  Senior Trial Counsel
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  P.O. Box 883
                                                  Washington, DC 20044
                                                  Phone: (202) 514-1903
                                                  Email: carol.federighi@usdoj.gov

                                                  Counsel for Defendant
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 1 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 2 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 3 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 4 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 5 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 6 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 7 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 8 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 9 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 10 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 11 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 12 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 13 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 14 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 15 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 16 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 17 of 18
Case 1:17-cv-01167-JEB Document 81-1 Filed 04/15/19 Page 18 of 18
